Citation Nr: 0823687	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
2003 for the grant of service connection for lumbar 
spondylosis with degenerative disc disease at L5-S1.

2.  Entitlement to a higher initial evaluation for lumbar 
spondylosis with degenerative disc disease at L5-S1, assigned 
a 20 percent rating prior to July 22, 2007.

3.  Entitlement to a higher initial evaluation for lumbar 
spondylosis with degenerative disc disease at L5-S1, assigned 
a 40 percent rating beginning July 22, 2007.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1995 to May 1996; 
November 2001 to September 2003; and November 2004 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2004.  The Board notes that since the November 2005 
supplemental statement of the case addressing the earlier 
effective date issue, additional evidence has been received.  
However, this evidence is not relevant to the earlier 
effective date issue, and, accordingly, a SSOC is not needed.

Recent evidence shows that the veteran claims that he is 
unemployable due to service-connected disabilities.  The 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is referred to the RO for 
initial development.  

The issues involving higher ratings for the back disability 
and service connection for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied service 
connection for a back condition, and the veteran did not 
appeal that decision.

2.  After that decision, a claim for service connection for a 
low back condition was received in November 2003.

3.  Service connection for lumbar spondylosis with 
degenerative disc disease at L5-S1 was granted by a July 2004 
rating decision, based on incurrence during a second period 
of service, from November 2001 to September 2003, and 
effective October 1, 2003, the day after his separation from 
service.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
2003, for the grant of service connection for lumbar 
spondylosis with degenerative disc disease at L5-S1 have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

With respect to the earlier effective date claim, the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  This appeal stems from a 
July 2004 rating decision that granted service connection and 
assigned an initial rating and effective date. 

With respect to the duty to assist, the veteran's service 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Identified VA and private treatment records 
have been obtained.  An examination is not warranted, as the 
case turns on the interpretation of the law and the date of 
claim.  He has not identified any medical or other evidence 
which has not been obtained.  Additionally, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  See Wensch v. 
Principi, 15 Vet App 362 (2001).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Earlier Effective Date

The veteran filed a claim for service connection for back 
pain in June 1996, after the completion of his first period 
of active duty.  The claim was denied by the RO in an October 
1996 rating decision.  The veteran did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105.  He next 
filed a claim for service connection for a lower back 
condition in November 2003, after his second period of 
service.  In a July 2004 rating decision, service connection 
for lumbar spondylosis with degenerative disc disease at L5-
S1 was granted, effective October 1, 2003, the day following 
his discharge from service on September 30, 2003.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  Where 
there has been a prior final denial, the effective date of an 
award of VA benefits, based on new and material evidence, 
must be based on the date the VA received the particular 
application for which the benefits were granted.  Washington 
v. Gober, 10 Vet. App. 391 (1997); 38 C.F.R. § 3.400(q), (r) 
(2007).  

The veteran contends that he had a chronic back disability 
present at the time of the 1996 rating decision.  He states 
that if the magnetic resonance imaging (MRI) scan used in 
2003 to diagnose his back condition had been used in 1996, 
the condition would have been found to have been present at 
that time.  He states that he was told it was all in his 
head, since it did not show up on X-ray.  

However, a claim must be filed in order for any type of 
benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 
2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
A claim or an application is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 
32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  In particular, there is no provision 
in the law for awarding an earlier effective date based 
simply on the presence of the disability.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (the mere presence of 
medical evidence of a condition does not establish an intent 
on the part of the veteran to seek service connection for the 
disability).  

As noted, the veteran did not appeal the October 1996 rating 
decision.  In March 1997, the RO received a service medical 
record showing physical therapy for low back pain in January 
1996.  However, this was duplicative of service medical 
records previously of record, which showed complaints of back 
pain, as well as a referral to physical therapy, during 
service in and after that date.  Additional service medical 
records are new and material evidence only if relevant to the 
claim, and this record did not provide new information.    

Thus, the October 1996 rating decision became final.  The 
"purpose of the rule of finality is to preclude repetitive 
and belated readjudication of veterans' benefits claims."  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Id.  There have been no allegations of 
CUE in the 1996 RO decision.

The veteran's next claim was received in November 2003.  
During his second period of active duty, he was treated on 
several occasions for low back pain, and a private magnetic 
resonance imaging (MRI) scan in July 2003 that resulted in a 
diagnosis of lumbar spondylosis with degenerative disc 
disease at L5-S1.  A line of duty determination dated in 
October 2003 concluded that the back condition, lumbar 
spondylosis with degenerative disc disease at L5-S1, had been 
incurred in the line of duty during service from 2001 to 
2003.  His claim was reopened, and granted, on the basis of 
evidence pertaining to his second period of service, from 
November 2001 to September 2003.  

Thus, the claim resulting in the grant of benefits was 
received in November 2003, and the grant was based on a 
period of service ending in September 2003.  The RO selected 
the earliest day possible - namely, the day after service 
separation as the veteran's claim was received within one 
year of discharge.  The preponderance of the evidence is 
against the claim for an earlier effective date for the grant 
of service connection for lumbar spondylosis with 
degenerative disc disease at L5-S1, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective date earlier than October 1, 2003, for the grant 
of service connection for lumbar spondylosis with 
degenerative disc disease at L5-S1 is denied.


REMAND

Medical records have been added to the file since the last 
SSOC addressing the higher rating issues, dated in September 
2007.  Although these were obtained in connection with other 
claims, they show relevant treatment and findings.  For 
instance, in October 2007, after the most recent examination 
of the back, the veteran underwent an epidural injection of 
the back for lumbar radiculopathy and spinal stenosis.  Thus, 
the RO must furnish a SSOC.  38 C.F.R. § 19.31.  In addition, 
the most recent records must be obtained.  

With respect to the claim for service connection for hearing 
loss, the veteran had a hearing loss in the left ear at 4000 
hertz during his first period of service, with a pure tone 
threshold of 40 decibels noted on entrance in May 1995, and a 
pure tone threshold of 45 decibels noted on separation in May 
1996.  The Board is not competent to determine whether this 
represented an increase in disability, and the veteran must 
be afforded an appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of treatment or 
evaluation for low back complaints dated 
from September 2007 to the present.

2.  Review the veteran's claim for a 
higher rating for lumbar spondylosis with 
degenerative disc disease at  L5-S1, to 
include whether a separate rating is 
warranted for neurological manifestations, 
in light of all evidence received since 
the September 2007 SSOC.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether left ear hearing loss which pre-
existed the veteran's first period of 
service, was aggravated by service.  The 
examiner's opinion should address the 
following:  Did a left ear hearing loss 
disability increase in severity during the 
veteran's first period of service?  If so, 
was the increase in severity undebatably 
due to the natural progress of the 
disease?  The examination should also 
include current findings.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  
The complete rationale for all opinions 
expressed should be provided.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which reflects all evidence 
received since the September 2007 SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


